Citation Nr: 1040003	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-32 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for penile deformity.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
venereal warts.

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In June 2010, the Board remanded these matters to the RO to 
schedule the Veteran for a travel Board hearing.  The Veteran 
testified during a hearing before the undersigned Veterans Law 
Judge at the San Antonio, Texas RO in August 2010.  A transcript 
of the hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In August 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
requesting a withdrawal of the appeal for the issues of 
entitlement to service connection for penile deformity, reopen 
the claim of entitlement to service connection for venereal warts 
and entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding 
the issues of entitlement to service connection for penile 
deformity, reopen the claim of entitlement to service connection 
for venereal warts and entitlement to a TDIU have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204. 

During the August 2010 Board hearing, the Veteran and his 
representative testified of the Veteran's desire to withdraw the 
issues of entitlement to service connection for penile deformity, 
the request to reopen the claim of entitlement to service 
connection for venereal warts and entitlement to a TDIU.  As 
these statements indicating the Veteran's desire to withdraw 
these issues during the August 2010 hearing were later reduced to 
writing and incorporated into the record in the form of a written 
transcript, the transcript of that hearing has been accepted as 
the Veteran's withdrawal of those issues on appeal.  See Tomlin 
v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
noted issues and the appeal is dismissed insofar as these issues 
are concerned.


ORDER

The appeal is dismissed as to the issues of entitlement to 
service connection for penile deformity, the claim to reopen 
entitlement to service connection for venereal warts and 
entitlement to a TDIU.


REMAND

During the August 2010 Board hearing, the Veteran testified that 
he received treatment for psychiatric problems at Audie Murphy 
Veterans Hospital in San Antonia, Texas in 1978 or 1979.  The 
Veteran's representative also stated that the Veteran indicated 
that he may have received psychiatric treatment in the 1980's.  
These records are not associated with the claims file.  Thus, the 
RO should obtain any VA treatment records from Audie Murphy 
Veterans Hospital regarding the Veteran's mental health from 
1978, 1979 and any other dates specified by the Veteran.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
generated documents, such as VA treatment records, are in the 
possession of the Secretary and the Board at the time of the 
Board decision  and thus constructively part of the record of 
proceedings and should be included in the claims file).

In addition, the Board notes that the Veteran was provided with a 
VA examination dated in March 2006 where the examiner determined 
that the Veteran did not meet the diagnostic criteria of PTSD 
according to DSM IV because he did not have enough symptoms to 
meet the full criteria for PTSD or have significant social or 
occupational dysfunction.  The Veteran testified that he was 
hesitant to talk about his Vietnam experiences and his PTSD 
symptoms during the March 2006 examination because he was afraid 
of flashbacks.  See Hearing Transcript at 4.  The Veteran's 
representative asserted that she informed the Veteran of the 
importance of discussing his psychiatric symptoms and experiences 
and she requested that the Veteran be provided with another VA 
mental health examination.  Id. at 13.  The Board observes that 
the Veteran described his symptoms with examples of how these 
symptoms affect his life that were not included in the March 2006 
VA examination report.   Based on the foregoing, the Board finds 
that the Veteran should be provided with another VA examination 
to determine if he has a psychiatric disorder to include PTSD due 
his combat experiences in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and request the 
Veteran to provide the dates he received 
mental health treatment at the Audie 
Murphy Veterans Hospital. 

2.	Thereafter, whether or not the Veteran 
responds to the above request, attempt to 
obtain VA mental health treatment records 
from the Audie Murphy Veterans Hospital 
for 1978, 1979 and any other dates 
specified by the Veteran and associate 
such records with the claims file.  

3.	After completing the requested actions 
above, schedule the Veteran for a VA 
examination by a psychologist or a 
psychiatrist to determine the identity and 
etiology of any psychiatric disorder that 
may be present to include posttraumatic 
stress disorder (PTSD).  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file and to provide an 
opinion on whether the Veteran has PTSD 
and if so, what stressors are linked to 
his PTSD.  If the examiner determines that 
the Veteran does not have PTSD, but he has 
another psychiatric disorder, the examiner 
is requested to provide an opinion on 
whether that psychiatric disorder is at 
least as likely as not (i.e., a 50 percent 
or greater probability) related to 
military service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  Please send the 
claims folder to the examiner, including a 
copy of this remand, for review in 
conjunction with the examination.

4.	Upon completion of the foregoing and any 
other development deemed necessary, the RO 
should readjudicate the Veteran's service 
connection claim for psychiatric disorder 
to include PTSD, based on a review of the 
entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


